Citation Nr: 0014883	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left above-the-knee amputation claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
the Department of Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from April 1944 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In the decision, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left above-the-knee 
amputation.  


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence showing that his left above-the-knee amputation 
disability was caused by hospitalization or medical or 
surgical treatment provided by VA.

2.  The veteran has not provided competent medical evidence 
that the proximate cause of the left above-the-knee 
amputation was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
additional disability was an event which was not reasonably 
foreseeable.


CONCLUSION OF LAW

The claim for compensation under 38 U.S.C.A. § 1151 for a 
left above-the-knee amputation claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Under 38 U.S.C.A. § 5107(a), all 
claimants seeking compensation, including those seeking 
compensation under section 1151, have the initial burden of 
showing that their claim is well grounded.  Jimison v. West, 
13 Vet. App. 75 (1999).  For a claim to be well grounded 
under the pre-amendment version of 38 U.S.C.A. § 1151, the 
appellant must provide:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  Because the 
veteran's claim was filed in March 1998, the version of 
§ 1151 that is applicable to this case is the amended version 
that is applicable only to claims filed on or after October 
1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 110 
Stat. 2926-27 (1996).  

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a left above-the-knee amputation 
claimed to be due to medical treatment provided by VA.  He 
asserts that VA did not properly treat an infection in his 
left leg, and that he later had to have the leg amputated.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, however, it is the 
decision of the Board that the claim for compensation under 
38 U.S.C.A. § 1151, for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA, is not well grounded.

The evidence which has been presented includes a VA interim 
summary dated April 11, 1997, which shows that the veteran 
was admitted on March 21, 1997 for altered mental status.  He 
was transferred to the geriatric unit on March 28, 1997.  It 
was noted that he had a history of a stroke in 1993 which had 
affected his left side, but he had since regained some 
function in his left lower extremity and minimal function in 
his left upper extremity.  Upon admission, he reportedly was 
having delusions that some friends were trying to kill him.  
At that time it was found that he had a urinary tract 
infection and he was started on medication.  He was also 
noted to have a pressure ulcer on his left lower extremity 
which had been present for approximately one month.  The 
wound was evaluated by the medicine service and cared for by 
the wound care nurse.  During the hospital course, he 
received wound care with collagenase and dry dressings.  

A VA hospital record dated April 15, 1997 shows that the 
veteran's discharge date was delayed due to concerns of his 
wife regarding the veteran's mental status.  It was noted 
that he was still having some hallucinations and was a bit 
more hostile than he had been previously.  The veteran's 
medications were reviewed and some were stopped because they 
were thought to be contributing to the problem.  The veteran 
subsequently showed significant improvement.  The veteran's 
wife also expressed concerns regarding the veteran having 
nightmares, as well as his wound care.  A psychiatrist worked 
with the veteran during the hospitalization and was to follow 
up on an outpatient basis.  The wound care was addressed and 
the veteran's care was changed to Duoderm dressings with 
subsequent improvement of the lower extremity ulcers.  The 
above issues were discussed with the veteran's wife and she 
felt that they were addressed to her satisfaction and it was 
felt that the veteran was ready to be discharged.  He was 
discharged on April 15, 1997, and was to be seen for follow 
up in four weeks.  He reportedly did well during the 
hospitalization, and was discharged to home in stable 
condition.

A hospitalization record from the Grandview Hospital dated in 
May 1997 shows that the veteran was admitted on April 24, 
1997, with an admitting diagnosis of cellulitis of the left 
lower extremity.  It was noted that he had a history of 
ulcerations to the left lower leg which began approximately 
three months earlier and had been treated with dressing 
changes alone and no antimicrobials.  The veteran had 
recently been noting increased pain and low grade 
temperature.  He also had a history of bypass surgery of the 
left leg, multiple cerebrovascular accidents, and non-insulin 
dependent diabetes mellitus.  On physical examination, the 
lower extremities had no muscle tone and non-pitting edema 
with Grade III ulceration of the malleolus and mid calf in 
the lateral aspect.  In light of his history of "chronic 
osteo," atherosclerotic vascular disease, and history of 
being bedridden, it was felt that he would be a better 
candidate for amputation from this area of osteomyelitis.  A 
bone scan did not demonstrate any acute osteomyelitis, only 
chronic changes.  Once the veteran's cardiopulmonary status 
became stable and his blood sugars were within stable limits, 
he was referred to orthopedics and a left above-the-knee 
amputation was performed during this hospitalization.  

A VA peer review document which was received by the RO in 
July 1998 shows that the veteran's case was reviewed by a VA 
staff physician.  The physician noted that the veteran had 
been hospitalized in March 1997, and that the findings at 
that time included a decubitus ulcer of the left ankle.  He 
further noted that the ulcer was cared for by the wound care 
nurse and had improved, according to progress notes.  The 
physician concluded that the correct diagnosis had definitely 
been made in a timely manner and that the proper treatment 
had definitely been selected.  He further stated that the 
veteran's condition had definitely been properly monitored by 
the nursing staff.  Finally, he stated that the veteran had 
definitely not been injured by the care.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
regarding the issue on appeal except the VA peer review which 
weighs against the claim.  Although the veteran has offered 
his own opinion that his left above-the-knee amputation had 
been caused by the treatment given by VA, the Court has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (the Court held that a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  

In summary, the veteran has not presented any competent 
medical evidence showing that he has disability which was 
caused by hospitalization medical or surgical treatment 
provided by VA.  Moreover, the veteran has not provided 
competent evidence that there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of any such additional 
disability was an event which was not reasonably foreseeable.  
Accordingly, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for compensation 
under 38 U.S.C.A. § 1151, for a left above-the-knee 
amputation claimed to be caused by hospitalization or medical 
or surgical treatment provided by VA, is well grounded.  As 
such, VA is under no duty to assist the veteran in developing 
the facts pertinent to the claim.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).


ORDER

Compensation under 38 U.S.C.A. § 1151, for a left above-the-
knee amputation claimed to be caused by hospitalization or 
medical or surgical treatment provided by VA, is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

